DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in the application.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1-8, 10-12, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aurongzeb et al. US Pub. No. 2015/0116362 (“Aurongzeb”).
Regarding claim 1, Aurongzeb discloses a non-transitory storage medium storing instructions that upon execution cause an electronic device [See Fig. 1 to 3] to:
receive a wake event [Step 1102 of Fig. 11]; and
[0072] The process begins at 1102 where the dual display information handling system is booted up or wakes from a dormant sleep state.

in response to the wake event, awaken the electronic device from a sleep state to a higher power state in a selected mode of operation of the electronic device that depends on outputs from sensors of the electronic device [Step 1106], 
[0073] Proceeding to 1106 of the present embodiment, an accumulator sensor hub receives sensor data relating to orientation of the dual display information handling system. Multiple orientation sensors in the dual display information handling system, including duplicate types of sensors as described in more detail above, may send data to the sensor hub. The sensor hub collects this data at 1106. As described above with reference to FIG. 3, the sensor hub may perform a fusion and grooming of the raw sensor data into a useable form of positional data for the dual display information handling system and its display screens. In one embodiment, the sensor hub may communicate and receive data from the following sensors via a bus connection such as I2C: a digital gyroscope 1107, an accelerometer 1108, a geomagnetic field sensor 1109, a Doppler shift detector 1110, and/or an electric-mechanical hinge angle sensor 1111.

the selected mode of operation [Step 1124] selected from among a plurality of different modes of operation that use multiple displays of the electronic device [see Table 1].
[0074] At 1112, a processor such as the CPU determines what the orientation parameters are and matches those orientation parameters to one or more device orientation modes. For example, the processor running code instructions of a power management application may determine relative angle between two display screens and hinge azimuth orientation.

[0076] Proceeding to 1122, the dual display power management system for the dual display information handling system determines the working software application context. The system determines which software application context category the working software application(s) fall into. Upon determining the software applications context of the dual display information the flow proceeds to 1124 to access a policy table to determine a usage mode selection from orientation criteria, working software application context criteria, and usage activity state criteria.


    PNG
    media_image1.png
    393
    519
    media_image1.png
    Greyscale

Regarding claim 2, Aurongzeb discloses a first mode of the plurality of different modes of operation uses a first display of the multiple displays to present a virtual user input device, and a second display of the multiple displays to display a program image [See Table 1 – TYPE: Laptop; see further Para. 0091].
Regarding claim 3, Aurongzeb discloses wherein in the first mode the first display presents a virtual keyboard [see Para. 0091].

Regarding claim 5, Aurongzeb discloses a second mode of the plurality of different modes of operation uses first and second displays of the multiple displays to present a same program image [Tent mode or Dual tablet mode; see Para. 0088, 0106].
Regarding claim 6, Aurongzeb discloses a first mode of the plurality of different modes of operation deactivates a first display of the multiple displays, and uses a second display of the multiple displays to display a program image [see Media display mode or Tablet mode], and a second mode of the plurality of different modes of operation activates the first and second displays to display information [see Tent mode or Dual tablet mode].
Regarding claim 7, Aurongzeb discloses the sensors comprise plural sensors selected from among a sensor to detect an angular position of a hinge of the electronic device [Para. 0042-0043], a sensor to detect an orientation of the electronic device [Para. 0035], a sensor to detect motion of the electronic device [Para. 0036], and a sensor to track a focus of a user [Para. 0035].
Regarding claim 8, Aurongzeb discloses the sensors comprise a sensor to detect ambient light or to detect user presence [Para. 0035, 0088].
Regarding claim 10, Aurongzeb discloses an electronic device [Fig. 1 to 3] comprising:
a plurality of displays [First and Second display 125 and 135]; 
sensors [Sensor system Module 250 of fig. 2]; and 
a processor to [Processor 108]:

receive outputs of the sensors; and 
responsive to the wake event, awaken the electronic device from a sleep state to a higher power state in a selected mode of operation that is selected from a plurality of different modes of operation that use the plurality of displays, wherein a first mode of the plurality of different modes of operation uses the plurality of displays in a way that is different from a second mode of the plurality of different modes of operation [see discussion in claim 1; Specifically, see Table 1].
Regarding claim 11, Aurongzeb discloses the wake event is responsive to detecting an interrupt produced responsive to an output of a sensor, an actuation of a control button, or a network connection [Para. 0072 – wake command].
Regarding claim 12, Aurongzeb discloses the plurality of different modes of operation comprise multiple modes of operation selected from among a clamshell mode of the electronic device, a flat mode of the electronic device, a tent mode of the electronic device, a stand mode of the electronic device, a tablet mode of the electronic device, and a book mode of the electronic device [see Table 1 and Fig. 3 to 10].
Regarding claim 14, it is directed to the method of steps to implement the system as set forth in claim 10.  Therefore, it is rejected on the same basis as set forth hereinabove.
Regarding claim 15, Aurongzeb discloses the first and second modes of operation use displays of the electronic device in different ways [see Table 1], a first display of the displays provided in a first part of the electronic device, and a second display of the displays provided in a second part of the electronic device, the first part pivotally connected to the second part [see Fig. 3 to 10].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aurongzeb as applied to claim 1 or 10 above, and further in view of Reeves et al. US Pub. No. 2016/00549701 (“Reeves”).
Regarding claim 9, Aurongzeb does not expressly teaches while the electronic device is in a first mode of the plurality of different modes of operation, transition the electronic device from the higher power state to the sleep state, wherein the selected mode of operation to which the electronic device is transitioned from the sleep state to the higher power state is different from the first mode.

[0194] Method 1100 can begin by providing a device 100 with the first screen 110 and a second screen 114. The device 100 may have a first orientation. Orientations are as described in conjunction with FIGS. 3A and 3B. While remaining in the first orientation, the device 100 may enter a standby mode. A standby mode or sleep state is a power saving mode where the displays of the device 100 become inactive and do not display information. This power saving mode is common in mobile devices 100 to maintain battery life. 

[0196] At some time thereinafter, while in the standby mode, the device 100 may receive an input to wake the device 100 from the standby mode, in step 1112. This input again can be a gesture, as described in conjunction with 4A through 4H. Further, the input can be a selection of a user interface button 112A through 112C or 116A through 116C or another type of input into a gesture capture region 120 or 124. Other inputs may also be provided that can wake the device 100, such as simply picking up the device 100, shaking the device 100, or doing some other type of interaction with the device 100. 

[0197] In response to waking the device 100, the device 100 may then determine the orientation of the device 100 after waking, in step 1116. Thus, the orientation of the device 100 may be set as the device 100 enters the standby mode. However, this orientation may change while the device 100 remains inactive. Upon waking, the orientation can be determined by the device 100. Thus, while inactive the device 100 may transition to a different orientation, as described in conjunction with FIGS. 3A and 3B, the device 100 can still determine and react to the orientation change upon waking. 

[0198] The device 100 may have a second orientation after waking. Based on the second orientation, the device 100 may provide a second display based on the new orientation, in step 1120. However, the device 100 may provide the same or first display associated with the first orientation if the orientation does not change between when the device 100 entered the standby mode and when the device 100 woke. 



Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references since they both directed to the methods and systems for selectively providing a different modes of operation based on the orientation of the dual display.   Reeves teaching of while the electronic device is in a first mode of the plurality of different modes of operation, transition the electronic device from the higher power state to the sleep state, wherein the selected mode of operation to which the electronic device is transitioned from the sleep state to the higher power state is different from the first mode would further improve the usability of the system by providing the system the ability to select an appropriate mode of operation upon waking up from a lower power state.
Regarding claim 13, Reeves teaches while in the standby mode, the device 100 may receive an input to wake the device 100 from the standby mode, in step 1112. This input again can be a gesture, as described in conjunction with 4A through 4H. Further, the input can be a selection of a user interface button 112A through 112C or 116A through 116C or another type of input into a gesture capture region 120 or 124. Other inputs may also be provided that can wake the device 100, such as simply picking up the device 100, shaking the device 100, or doing some other type of interaction with the device 100.  Therefore, Reeves teaches a power supply to power the sensors while the electronic device is in the sleep state.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 IDS filed on 11/02/2018